Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  159666 & (24)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159666
                                                                    COA: 347219
                                                                    Wayne CC: 12-011375-FH
  STEPHEN ROBERT YOUNG,
           Defendant-Appellant.

  _________________________________________/

         By order of December 23, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the April 5, 2019 order of the Court of Appeals. On order
  of the Court, the motion for immediate consideration is GRANTED. The answer having
  been received, the application for leave to appeal is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne
  Circuit Court for an evidentiary hearing, to determine whether the defendant’s claim of
  newly discovered evidence, which the defendant claims was suppressed in violation of
  Brady v Maryland, 373 U.S. 83 (1963), entitles him to relief from judgment under
  MCR 6.508(D). People v Johnson, 502 Mich. 541 (2018).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2020
         p0513
                                                                               Clerk